DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 5, 13-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayashida WO 2015/069333 (herein referred to as “Mayashida”).
5.	Regarding Claim 1, Mayashida teaches a tissue removal system, comprising:
	An electrosurgical generator (Fig. 2, ref num 160) including an active electrode port (Fig. 2, ref num 162) and a return electrode port (Fig. 2, ref num 164);

	A return tissue clip (Fig. 2, ref num 140) configured to connect to the return electrode port.
	
6.	Regarding Claim 2, Mayashida teaches the return tissue clip (Fig. 2, ref num 140) includes first and second arms (Fig. 2, ref num 142, 144) moveable about a hinge between a space-apart position and an approximated position to clamp tissue therebetween (Fig. 2, see the tissue, ref num 80, being clamped), at least one of the first or second arms including an electrically-conductive portion (para 0034) and wherein the return tissue clip further includes and a cable (Fig. 2, see cable attached to ref num 140) configured to connect the at least one electrically-conductive portion to the return electrode port (Fig. 2).

7.	Regarding Claim 3, Mayashida teaches the first and second arms (Fig. 2, ref num 142 and 144) includes an electrically-conductive portion configured to connect to the return electrode port (para 0034, Fig. 2. Ref num 162).

8.	Regarding Claim 5, Mayashida teaches at least one of the first or second arms includes tissue-engaging protrusions disposed thereon (Fig. 2 and Fig. 3, grooves seen on ref num 142 and 144, grooves being the tissue engaging protrusions).

9.	Regarding Claim 13, Mayashida teaches a tissue removal system comprising:	an active electrode device (Fig. 2, ref num 122); and 
A return electrode attachment (Fig. 2, ref num 140) configured to releasably engage the active electrode device (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art).

10.	Regarding Claim 14, Mayashida teaches the active electrode device (Fig. 2, ref num 122) includes a handle (Fig. 2, ref num 120) and an active electrode probe extending distally from the handle (Fig. 2, see ref num 122 and 120 together, para 0038).

11.	Regarding Claim 15, Mayashida teaches the return electrode attachment includes a body (Fig 2, ref num 140 has a handle), at least one attachment clamp extending from the body (Fig. 2, ref num 142, clamp arms) and configured to releasably engage the body of the return electrode device to the handle of the active electrode device (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art), and a return electrode probe extending distally from the body of the return electrode attachment (Fig. 2, ref num 142, clamp arms, ref num 144).

12.	Regarding Claim 16, Mayashida teaches the return electrode attachment (Fig. 2, ref num 122) engaged to the active electrode device (Fig. 2, ref num 142, engaged together through the application to the same tissue, ref num 80, as well as the generator, ref num 160), the return electrode probe extends in substantially parallel and spaced-apart relation relative to the active electrode probe (Fig. 2, ref num 122 and 142 are extended parallel to one another).

13.	Regarding Claim 18, Mayashida teaches an electrosurgical generator (Fig. 2, ref num 160) including an active electrode port (Fig. 2, ref num 162) and a return electrode port (Fig. 2, ref num 164), wherein the active electrode device is configured to connect to the electrode port and wherein the return electrode attachment is configured to connect to the return electrode port (see Fig. 2, ref num 162 and 164, 142 and 122).

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mayashida WO 2015/069333 (herein referred to as “Mayashida”) and in view of Wiener U.S. 2017/0000553 (herein referred to as “Wiener”).
16.	Regarding Claim 4, Mayashida fails to teach the electrosurgical generator is configured to monitor impedance between the electrically-conductive portions of the first and second arms and disable energy from the active electrode port when the impedance is below a set point.
	However, Wiener teaches the electrosurgical generator (Fig. 7, ref num 400) is configured to monitor impedance between the electrically-conductive portions of the first and second arms (ref num 444, Fig. 7, para 0156 “the conductive portion of the clamp arm assembly”).  Wiener also teaches a model of the generator monitoring the impedance (Fig. 52), and when the impedance is not consistent with low impedance tissue (para 0244) there is a stop to the application of the energy to the device (para 0244, Fig. 52). By monitoring the impedance to determine when the stop the energy to the device, this determines when the target tissue should be cut and sealed or terminated (abstract, para 0009). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayashida to incorporate the generator to monitor impedance and disable energy from the device when the impedance was below a certain threshold in order to determine when the target tissue should be cut or the device be terminated.
	
17.	Regarding Claim 19, Mayashida fails to teach the electrosurgical generator is configured to monitor impedance between first and second electrically-conductive portions of the return electrode attachment and disable energy output from the active electrode port when the impedance is below a set point.
However, Wiener teaches the electrosurgical generator (Fig. 7, ref num 400) is configured to monitor impedance between the electrically-conductive portions of the first and second arms (ref num 444, Fig. 7, para 0156 “the conductive portion of the clamp arm assembly”).  Wiener also teaches a model of the generator monitoring the impedance (Fig. 52), and when the impedance is not consistent with low impedance tissue (para 0244) there is a stop to the application of the energy to the device (para 0244, Fig. 52). By monitoring the impedance to determine when the stop the energy to the device, this determines when the target tissue should be cut and sealed or terminated (abstract, para 0009). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayashida to incorporate the generator to monitor impedance and disable energy from the device when the impedance was below a certain threshold in order to determine when the target tissue should be cut or the device be terminated.

18.	Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mayashida WO 2015/069333 (herein referred to as “Mayashida”) and in view of Keppel U.S. 2010/0318080 (herein referred to as “Keppel”).
19.	Regarding Claim 6, Mayashida teaches the return tissue clip (ref num 140) 
Mayashida fails to teach the return tissue clip includes a resistor circuit configured to override return electrode monitoring of the electrosurgical generator.
	Keppel teaches a resistor circuit (Fig. 2 ref num 202) configured to override return electrode monitoring of the electrosurgical generator (para 0028 “the diode-resistor block 202 shunts the current around the patient 214” and para 0031 “the energy in the arc is shunted by the resistors”).  The generator controls how much energy is delivered to the patient on a “per arc basis” (para 0033).  However, the resistor (ref num 202) is present to shunt the energy provided by the generator in order to control the thermal spread during treatment (para 0031).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayashida and include a resistor circuit that overrides the monitoring of the electrosurgical generator in the return tissue clip in order to control the current delivered to the tissue. 
	
20.	Regarding Claim 20, Mayashida teaches the return electrode attachment (Fig. 2, ref num 140).
Mayashida fails to teach the attachment includes a resistor circuit configured to override return electrode monitoring of the electrosurgical generator.
	However, Mayashida does teach a switching mechanism (ref nums 210 and 212) that switches the energy that is provided by the generator (ref num 160) to the jaws of the device (see para 0038-0041). 
	Keppel teaches a resistor circuit (Fig. 2 ref num 202) configured to override return electrode monitoring of the electrosurgical generator (para 0028 “the diode-resistor block 202 shunts the current around the patient 214” and para 0031 “the energy in the arc is shunted by the resistors”).  The generator controls how much energy is delivered to the patient on a “per arc basis” (para 0033).  However, the resistor (ref num 202) is present to shunt the energy provided by the generator in order to control the thermal spread during treatment (para 0031).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayashida and include a resistor circuit that overrides the monitoring of the electrosurgical generator in the return tissue clip in order to control the current delivered to the tissue.

21.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mayashida WO 2015/069333 (herein referred to as “Mayashida”) and in view of Burnes U.S. 2009/0276025 (herein referred to as “Burnes”).
22.	Regarding Claim 7, Mayashida teaches a tissue removal system, comprising:
	An electrosurgical generator (Fig. 2, ref num 160) including an active electrode port and a return electrode port (Fig. 2, ref num 162 and 164)
	An active electrode device (Fig. 2, ref num 122) configured to connect to the active electrode port (Fig. 2); and
	A device configured to connect to the return electrode port (Fig. 2, ref num 140).
	Mayashida fails to teach specifically a return tissue harpoon configured to connect to the return electrode port.
	However, Burnes teaches a return tissue harpoon (Fig. 9, ref num 231, para 0104).  The harpoon is structured to engage tissue as the device is advanced through the body (para 0104).  This device is implanted within the body in order to delivery electrical stimulation or monitor physiological signals via electrodes (para 0003).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayashida in order to include a harpoon structure device to connect to the return electrode port so that the tissue is engaged during treatment.

23.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mayashida WO 2015/069333 (herein referred to as “Mayashida”) and Burnes U.S. 2009/0276025 (herein referred to as “Burnes”), and further in view of Shchervinksy U.S. 6,941,174 (herein referred to as “Shchervinsky”).
Regarding Claim 8, Mayashida fails to teach the return tissue harpoon includes a shaft, at least one barb extending from the shaft, and a cable configured to connect to the return electrode port, the at least one barb including an electrically-conductive portion.
	Burnes teaches the return tissue harpoon (Fig. 9, ref num 231, para 0104) includes a shaft (see Fig. 9, ref num 231, has a shaft), at least one barb extending from the shaft (see Fig. 9, ref num 231, has at least one barb), and a cable configured to connect to the return electrode port (see Fig. 9, ref num 226 and 29, capable of being connected to the return electrode port, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art).  The harpoon with barbs is structured to engage tissue as the device is advanced through the body (para 0104).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayashida in order to include a harpoon structure device to connect to the return electrode port so that the tissue is engaged during treatment.
	Burnes fails to teach the at least one barb including an electrically-conductive portion.
	However, Shchervinsky teaches the at least one barb including an electrically-conductive portion (Claim 4 and Claim 13, ref num 20 and 38). By having the barb have an electrically-conductive portion, it allows the flow of energy from the generator to come more easily.  Burnes also teaches that the electrode in which the barb stems from is advanced for electrical stimulation of the target tissue (para 0100).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayashida and Burnes and included an electrically-conductive portion to the barb for ease of energy flow to the target tissue.

24.	Regarding Claim 9, Mayashida fails to teach the at least one barb is selectively deployable from the shaft from a retracted position to a deployed position.
However, Burnes teaches the at least one barb (Fig. 9 ref num 231) is selectively deployable from the shaft from a retracted position to a deployed position (para 0101, deployment member 224).  The barb is deployed in order to apply chronic stimulation of target nerve tissue within the patient (para 0121).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayashida in order to have a retractable and deployable barb included to apply chronic stimulation to the target tissue.

25.	Regarding Claim 10, Mayashida fails to teach the return tissue harpoon includes first and second barbs each including an electrically-conductive portion configured to connect to the return electrode port.
Burnes teaches the return tissue harpoon (Fig. 9, ref num 231, para 0104) includes first and second barbs (see Fig. 9, ref num 231, has at least a first and second barb).  The harpoon with barbs is structured to engage tissue as the device is advanced through the body (para 0104).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayashida in order to include a harpoon structure device to connect to the return electrode port so that the tissue is engaged during treatment.
	Burnes fails to teach the first and second barbs include an electrically-conductive portion configured to connect to the return electrode port.
	However, Shchervinsky teaches the at least one barb including an electrically-conductive portion (Claim 4 and Claim 13, ref num 20 and 38) configured to connect to the return electrode port (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art). By having the barb have an electrically-conductive portion, it allows the flow of energy from the generator to come more easily.  Burnes also teaches that the electrode in which the barb stems from is advanced for electrical stimulation of the target tissue (para 0100).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayashida and Burnes and included an electrically-conductive portion to the first and second barbs for ease of energy flow to the target tissue.

26.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mayashida WO 2015/069333 (herein referred to as “Mayashida”) and Burnes U.S. 2009/0276025 (herein referred to as “Burnes”), and further in view of Shchervinksy U.S. 6,941,174 (herein referred to as “Shchervinsky”) and Wiener U.S. 2017/0000553 (herein referred to as “Wiener”).
27.	Regarding Claim 11, Mayashida fails to teach the electrosurgical generator is configured to monitor impedance between the first and second barbs and disable energy output from the active electrode port when the impedance is below a set point.
However, Wiener teaches the electrosurgical generator (Fig. 7, ref num 400) is configured to monitor impedance between the electrically-conductive portions of the first and second arms (ref num 444, Fig. 7, para 0156 “the conductive portion of the clamp arm assembly”).  Wiener also teaches a model of the generator monitoring the impedance (Fig. 52), and when the impedance is not consistent with low impedance tissue (para 0244) there is a stop to the application of the energy to the device (para 0244, Fig. 52). By monitoring the impedance to determine when the stop the energy to the device, this determines when the target tissue should be cut and sealed or terminated (abstract, para 0009). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayashida to incorporate the generator to monitor impedance and disable energy from the device when the impedance was below a certain threshold in order to determine when the target tissue should be cut or the device be terminated.

28.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mayashida WO 2015/069333 (herein referred to as “Mayashida”) and Burnes U.S. 2009/0276025 (herein referred to as “Burnes”), and further in view of Keppel U.S. 2010/0318080 (herein referred to as “Keppel”).
29.	Regarding Claim 12, Mayashida fails to teach the return tissue harpoon includes a resistor circuit configured to override return electrode monitoring of the electrosurgical generator.
Burnes teaches the return tissue harpoon (Fig. 9, ref num 231, para 0104).
Mayashida also teaches a switching mechanism (ref nums 210 and 212) that switches the energy that is provided by the generator (ref num 160) to the jaws of the device (para 0038-0041).
	Keppel teaches a resistor circuit (Fig. 2 ref num 202) configured to override return electrode monitoring of the electrosurgical generator (para 0028 “the diode-resistor block 202 shunts the current around the patient 214” and para 0031 “the energy in the arc is shunted by the resistors”).  The generator controls how much energy is delivered to the patient on a “per arc basis” (para 0033).  However, the resistor (ref num 202) is present to shunt the energy provided by the generator in order to control the thermal spread during treatment (para 0031).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayashida and include a resistor circuit that overrides the monitoring of the electrosurgical generator in the return tissue clip in order to control the current delivered to the tissue.

30.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mayashida WO 2015/069333 (herein referred to as “Mayashida”) and in view of Morris U.S. 2014/0171937 (herein referred to as “Morris”).
31.	Regarding Claim 17, Mayashida teaches the return electrode attachment (Fig. 2, ref num 160).
However, Mayashida fails to teach the attachment includes a suction lumen define therethrough to enable suction at a distal portion of the active electrode device when the return electrode attachment is engaged to the active electrode device.
Morris teaches an electrosurgical device (ref num 3) that has a shaft (ref num 14) connected to a generator (ref num 1) that includes an active tissue treatment electrode and return electrode (para 0035).  There is also a suction tube (ref num 16) that forms a connection with the generator and the active tissue treatment electrode when the return electrode is actuated (para 0035).  This assembly is used to treat the tissue accordingly.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mayashida in order to include a suction lumen to treat the tissue with the configuration of the active and return electrode attachments.

Conclusion
32.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hassidov U.S. 2018/0028217, in reference to the harpoon structure in Claims 7-12.
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/           Examiner, Art Unit 3794